Blandford, J.
Where a shipper contracted with a railroad company to ship two hundred bales of cotton from Atlanta, Ga., to Chicopee, Mass., over a certain route, at a given price, and delivered the cotton to-the railroad company, and afterwards a bill of lading was sent to the shipper, the liability of the railroad company was that of a common carrier to transport the cotton from the initial point to its destination and it could not limit its liability by inserting in the bill of lading a provision that, for all loss or damage occuring in the transit, the legal *291remedy sh'ould'be sought and held only against the particular carrier in whose custody the cotton might be at the time thereof, there being no express contract to that effect, the bill of lading being signed only by the agent of the company, and not having been agreed to by the -shipper. Code, §§3066, 2068; 36 Ga., 532; 68 Id., 350; 66 Id,, 488; 70 Id., -523.
Jackson & King, for plaintiffs in error.
B. F. Abbott, for defendant.
Judgment affirmed.